United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2296
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Kristopher Joseph Nation

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: April 15, 2019
                                Filed: July 9, 2019
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

MELLOY, Circuit Judge.

       In 2018, Defendant Kristopher Nation pled guilty to possession with intent to
distribute methamphetamine, cocaine, and marijuana, in violation of 21 U.S.C.
§ 841(a)(1). See also id. § 841(b)(1) (listing the penalties for such possession). A
presentence investigation report identified him as a career offender with a range of
262 to 327 months’ imprisonment under the U.S. Sentencing Guidelines
(“Guidelines”). The district court1 varied downward from that range and sentenced
Nation to a term of 188 months. He appeals, arguing that the district court erred in
calculating his base offense level and that his sentence is substantively unreasonable.
We affirm.

      Nation argues that the district court erroneously calculated his base offense
level because it utilized the 10-to-1 ratio between actual methamphetamine and
methamphetamine mixture employed by the Drug Conversion Tables in the
commentary to section 2D1.1 of the Guidelines. We disagree. The district court
expressly determined Nation’s base offense level by applying the career-offender
guidelines in section 4B1.1, not the Drug Conversion Tables. Nation’s argument,
therefore, is misplaced. Cf. United States v. Gray, 577 F.3d 947, 949–50 (8th Cir.
2009) (rejecting a similar argument involving section 2D1.1’s 100-to-1 crack-to-
powder ratio because the defendant’s “offense level was determined by the career-
offender guideline,” not the crack-cocaine guidelines); United States v. LeGrand, 468
F.3d 1077, 1082 (8th Cir. 2006) (rejecting a challenge to the application of certain
guideline enhancements under section 2D1.1 because the district court properly
determined that the defendant’s base offense level was determined under the career-
offender guidelines).

       Nation also argues that his sentence is substantively unreasonable “because a
lesser sentence would have been sufficient punishment under the circumstances.” We
have said that “it is nearly inconceivable” that a district court could abuse its
discretion by not varying downward further than it already did. United States v. Ali,
799 F.3d 1008, 1033 (8th Cir. 2015) (citation omitted). Indeed, “a sentence below
or within the Guidelines range is presumptively reasonable on appeal.” United States



      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
v. Canania, 532 F.3d 764, 773 (8th Cir. 2008). Seeing nothing in the record to rebut
that presumption, we hold that Nation’s sentence is substantively reasonable.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -3-